Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. Claims 1, 9, 13, and 16 are not claims since they end in “comprising” and therefore at a minimum require the details of claims 2, 10, 14, and 17-19 as rewritten below.
The Examiner suggests canceling claims 1-20 and filing claims 21-33 below as “New” claims. The Examiner has examined the claims using these properly worded new claims.

21. (New) A safety distance buffer apparatus for a bicycle or tricycle which is lightweight, portable and convertible from a manually operated device to an electrically actuated mechanism, designed to create a dimensional frame of reference for the distance a motorist should allow to provide adequate clearance when passing a pedal vehicle, the safety distance buffer apparatus comprising: a base plate, a support riser and a spar arm having a body of material composed of high density polyethylene.  
22. (New) The safety distance buffer apparatus of claim 21, wherein said base plate has a plurality of detent index locations strategically placed in a radius pattern to establish means for adjoining said spar arm to reach a 0-90 degree vertical to horizontal movement and vice versa.  
23. (New) The safety distance buffer apparatus of claim 21, wherein said spar arm is pivotally connected to said base plate with a fastener mount which contains means for said spar arm to rotate.  
24. (New) The safety distance buffer apparatus of claim 22, wherein said spar arm has a ball plunger set of locators mounted at said pivotal end of said spar arm, that dimensionally align with said detents in said base plate, placed in said radius pattern, which contains means for said spar arm to rotate and firmly seat into a plurality of said detent index positions, providing means for said spar arm to transition from an active horizontal position, to a vertical inactive position and vice versa, including a mechanical stop at each position to prevent over travel potential.  
25. (New) The safety distance buffer apparatus of claim 21, wherein said spar arm has a dual spring breakaway joint, which provides for flexibility of said spar arm, therefore reducing the possibility of damage to the device due to vehicle impact or from said spar arm impacting a vehicle, or other objects.  
26. (New) The safety distance buffer apparatus of claim 21, wherein said spar arm is a universal, interchangeable member that is removable, portable, and transferrable between bicycles and tricycles.  
27. (New) A safety distance buffer apparatus, wherein the safety distance buffer apparatus comprises a brightly colored safety sleeve made of a low density, flexible cross linked polyethylene (XLPE) material having an aerodynamic airfoil shape having a rounded leading edge tapering down to a trailing edge; the safety sleeve further comprising a longitudinal through-hole the entire length of said safety sleeve; wherein the safety distance buffer apparatus is removable, portable, and interchangeably mounted on bicycles and tricycles.  
28. (New) The safety distance buffer apparatus of claim 27, wherein said brightly colored safety sleeve further includes a lighting and a reflective tape system comprising light emitting diode (LED) strip lights mounted on said trailing edge of said safety sleeve and a single LED wing tip light, all of which are connected to an independent battery power source.  
29. (New) The safety distance buffer apparatus of claim 28, wherein said reflective tape is added around both top and bottom ends of said safety sleeve and longitudinally on said rounded leading edge of said safety sleeve. 
30. (New) A safety distance buffer apparatus comprising a spar arm configured as a hand operated device that converts to a semi-automatic electromechanical apparatus, wherein the spar arm comprises an electric linear actuator with a push rod shaft having minimum and maximum internal stroke contact limits.  
31. (New) The safety distance buffer apparatus of claim 30, wherein said semi-automatic electromechanical apparatus is controlled by a direct wired or a wireless remote key fob, having up and down buttons that interface with latching relay contacts, that automatically disconnect the power supply when said push rod reaches fully extended or fully retracted travel limits, and confirms said spar arm and said safety sleeve are in selected position.  
32. (New) A method of operating a safety distance buffer, comprising:  
(a) providing an indexing device with a positive detent location system to position a brightly colored airfoil shaped safety arm, that extends out and away from the frame of a two wheel or three wheel pedal vehicle, to dissuade a motorist from approaching a cyclist too close when passing;  
(b) providing said safety arm with a semi-automatic electromechanical actuator, that allows the cyclist to easily move said safety arm at the push of a button, into either an active horizontal position, or vertical inactive position while the pedal vehicle is in motion; 
(c) providing light emitting diode (LED) lights with controls that provide a multitude of frequency and pulse variations, along with reflective tape on both ends to further enhance the visibility of said safety arm.  
33. (New) The method of claim 32 wherein said safety arm is made of a low density cross linked polyethylene yellow colored foam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 26, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 10,155,557) in view of Christensen (US 6,808,298).
In re claim 21, Alvarez discloses a safety distance buffer apparatus (140) for a bicycle or tricycle which is lightweight, portable and manually operated, designed to create a dimensional frame of reference for the distance a motorist should allow to provide adequate clearance when passing a pedal vehicle, the safety distance buffer apparatus comprising: a base plate (160), a support riser (430) and a spar arm (420) having a body of material composed of high density polyethylene (foam/rubber/plastic, see column 4, lines 5-16) and comprising safety lights/reflectors as shown in Figure 3, but does not disclose being an electrically actuated mechanism.  Christensen, however, does disclose an extensible lighting system that can be extended manually or via actuator (column 2, line 44-47). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the safety distance buffer apparatus of Alvarez such that it comprised the actuated functionality of Christensen to be able to further extend the distance buffer while in motion.
In re claim 23, Alvarez further discloses wherein said spar arm is pivotally connected to said base plate with a fastener mount which contains means for said spar arm to rotate as shown in Figures 2-3.  
In re claim 26, Alvarez further discloses wherein said spar arm is a universal, interchangeable member that is removable, portable, and transferrable between bicycles and tricycles (having axles 170 as shown in Figure 1).  
In re claim 30, the combination of Alvarez and Christensen, as discussed above, discloses a safety distance buffer apparatus comprising a spar arm configured as a hand operated device that converts to a semi-automatic electromechanical apparatus, wherein the spar arm comprises an electric linear actuator (piston) with a push rod shaft having minimum and maximum internal stroke contact limits.  


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez and Christensen in view of Tropeano (US 3,982,771).
In re claim 22, Alvarez discloses the safety distance buffer apparatus of claim 21, but does not disclose wherein said base plate has a plurality of detent index locations strategically placed in a radius pattern to establish means for adjoining said spar arm to reach a 0-90 degree vertical to horizontal movement and vice versa.  Tropeano, however, does disclose wherein said base plate has a plurality of detent index locations (30, 32) strategically placed in a radius pattern to establish means for adjoining said spar arm to reach a 0-90 degree vertical to horizontal movement and vice versa as shown in Figures 1 and 3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the safety distance buffer apparatus of Alvarez and Christensen such that it comprised the detents of Tropeano to be able to positively hold the buffer apparatus in a desired orientation.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of Felt (US 2011/0261453).
In re claim 27, Alvarez discloses a safety distance buffer apparatus (140), wherein the safety distance buffer apparatus comprises a brightly colored safety sleeve made of a low density, flexible cross linked polyethylene (XLPE) material (foam/rubber/plastic, see column 4, lines 5-16); the safety sleeve further comprising a longitudinal through-hole the entire length of said safety sleeve; wherein the safety distance buffer apparatus is removable, portable, and interchangeably mounted on bicycles and tricycles (having axles 170 as shown in Figure 1), but does not disclose having an aerodynamic airfoil shape having a rounded leading edge tapering down to a trailing edge. Felt, however, does disclose wherein part of a bicycle (handlebar) has an airfoil shape to maximize aerodynamic efficiency (see [0012]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the safety distance buffer apparatus of Alvarez such that it comprised the airfoil shape of Felt to maximize aerodynamic efficiency and reduce drag.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez and Felt in view of Braggin (US 9,889,899).
In re claim 28, Alvarez further discloses wherein said brightly colored safety sleeve further includes a lighting and a reflective tape system (see column 3, lines 32-35) comprising light emitting diode (LED) strip lights mounted on said trailing edge of said safety sleeve as shown in Figure 3, but does not disclose a single LED wing tip light, all of the lights being connected to an independent battery power source.  Braggin, however, does disclose a single LED wing tip light (1), all of the lights being connected to an independent battery power source (battery, see column 4, lines 8-10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the safety distance buffer apparatus of Alvarez and Felt such that it comprised the tip light and battery of Braggin to provide a more definitive end point of the buffer apparatus. 
In re claim 29, Alvarez further discloses wherein said reflective tape is added around both top and bottom ends of said safety sleeve and longitudinally on said rounded leading edge of said safety sleeve as shown in Figure 3. 

Allowable Subject Matter
Claims 24, 25, 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein said spar arm has a ball plunger set of locators mounted at said pivotal end of said spar arm, that dimensionally align with said detents in said base plate, placed in said radius pattern, which contains means for said spar arm to rotate and firmly seat into a plurality of said detent index positions, providing means for said spar arm to transition from an active horizontal position, to a vertical inactive position and vice versa, including a mechanical stop at each position to prevent over travel potential”, “wherein said spar arm has a dual spring breakaway joint, which provides for flexibility of said spar arm, therefore reducing the possibility of damage to the device due to vehicle impact or from said spar arm impacting a vehicle, or other objects”, and “wherein said semi-automatic electromechanical apparatus is controlled by a direct wired or a wireless remote key fob, having up and down buttons that interface with latching relay contacts, that automatically disconnect the power supply when said push rod reaches fully extended or fully retracted travel limits, and confirms said spar arm and said safety sleeve are in selected position” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 32-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “(a) providing an indexing device with a positive detent location system to position a brightly colored airfoil shaped safety arm, that extends out and away from the frame of a two wheel or three wheel pedal vehicle, to dissuade a motorist from approaching a cyclist too close when passing;  (b) providing said safety arm made of a low density cross linked polyethylene yellow colored foam with a semi-automatic electromechanical actuator, that allows the cyclist to easily move said safety arm at the push of a button, into either an active horizontal position, or vertical inactive position while the pedal vehicle is in motion; (c) providing light emitting diode (LED) lights with controls that provide a multitude of frequency and pulse variations, along with reflective tape on both ends to further enhance the visibility of said safety arm” are not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that the prior art does not teach a semi-automatic electromechanical actuator that pivots the apparatus from a horizontal in use position to a vertical storage position with the push of a button. The prior art teaches further telescoping outwardly an apparatus that is manually pivoted into position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach buffer/safety devices of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611